Dismissed and Opinion filed September 26, 2002








Dismissed and Opinion filed September 26, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00343-CV
____________
 
FIERA COM, INC., Appellant
 
V.
 
INTER-TEL LEASING, INC., Appellee
 

 
On
Appeal from the 127th District Court
Harris County, Texas
Trial
Court Cause No. 01-46432
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a default judgment signed January 4,
2002.  The clerk=s record was filed on July 5,
2002.  Appellant=s brief was due August 5, 2002.  No brief or motion for extension was filed.
On August 29, 2002, this Court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before September 20, 2002, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant
filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 26, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P.
47.3(b).